Citation Nr: 1815584	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  14-40 483	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Douglas, Counsel







INTRODUCTION

The appellant is a Veteran who served on active duty from April 1964 to April 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the New York, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDING OF FACT

On March 1, 2018, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

Service connection for headaches was denied in a May 2010 rating decision.  The Veteran perfected his appeal in November 2014.  The matter was certified for appeal in February 2015.  In a statement received in March 2018, the appellant, through his authorized representative, indicated that he was satisfied with actions taken on appeal, which are not before the Board, and he wished to withdraw his pending appeal.  Thus, as there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal and it is dismissed.

ORDER

The appeal is dismissed.



		
MICHAEL A. HERMAN
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


